IN THE SUPREME COURT OF THE STATE OF NEVADA


SFR INVESTMENTS POOL 1, LLC, A                            No. 83214
NEVADA LIMITED LIABILITY
COMPANY,
Appellant,
vs.
                                                          F
JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION, A
NATIONAL ASSOCIATION,                                CLE
                                                     EY
Respondent.

                        ORDER OF AFFIRMANCE
            This is an appeal from a district court final judgment in an
action to quiet title. Eighth Judicial District, Court, Clark County; Jessica
K. Peterson, Judge.'
            In a previous appeal, we reversed the district court's summary
judgment in favor of appellant and directed the district court to enter
judgment in favor of respondent. See JPMorgan Chase Bank, N.A. v. SFR
hum. Pool 1, LLC, 136 Nev. 596, 603, 475 P.3d 52, 58-59 (2020). On remand,
the district court complied with this court's mandate. Now in this appeal,
appellant contends that another remand is appropriate because it should be
able to seek money damages based on the United States Supreme Court's
opinion in Collins v. Yellen, 141 S. Ct. 1761 (2021).2 We decline appellant's
invitation to remand again, as appellant did not raise its Co//ins-based


      1 Pursuant to NRAP 3401), we have determined that oral argument
is not warranted.

       '2 Collins held that the Housing Economic Recovery Act's for-cause
restriction on the President's ability to remove the FHFA's Director violated
the separation-of-powers doctrine, but also concluded that the Director still
had authority to carry out the functions of the office. 141 S. Ct. at 1788.
                argument in district court, and we are not persuaded by appellant's
                explanation for why it was unable to previously make arguments similar to
                those asserted by the plaintiffs in Collins. See Old Aztec Mine, Inc. v.
                Brown, 97 Nev. 49, 52, 623 P.2d 981, 983 (1981) (recognizing that this court
                need not consider arguments raised for the first time on appeal).
                Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.3




                                           J.                                         Sr.J.




                cc:   Hon. Jessica K. Peterson, District Judge
                      Hanks Law Group
                      Ballard Spahr LLP/Las Vegas
                      Eighth District Court Clerk




                      3The  Honorable Mark Gibbons, Senior Justice, participated in the
                decision of this matter under a general order of assignrnent.
SUPREME COURT
        OF
     NEVADA
                                                     2
011 1947A